 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 1 of 22 PageID 1



                                UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA



 KIMBERLY NGUYEN, On Behalf of                  ) Case No. ___________
 Herself and All Others Similarly Situated,     )
                                                )
                   Plaintiff,                   )
                                                )
 vs.                                            )
                                                )
 RAYMOND JAMES FINANCIAL, INC.,                 )
 and RAYMOND JAMES TRUST, N.A.                  )
                                                )
                 Defendants.
                                                )


            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiff Kimberly Nguyen (“Plaintiff”), by and through her counsel, alleges the following

against Defendants Raymond James Financial, Inc. and Raymond James Trust, N.A. (collectively,

“Raymond James” or “the Company”) based upon personal information as to those allegations

concerning Plaintiff, and upon information and belief as to the other allegations:

I.     NATURE OF THE ACTION

       1.      This is a reverse-churning class action based upon a scheme by Raymond James, a

large, full service broker-dealer, to improperly take advantage of trusting clients by transferring

their assets from commission-based accounts (where Plaintiff and the Class only paid commissions

when they traded securities) to unsuitable fee-based managed account programs such as Raymond

James Freedom wrap-fee accounts (“Freedom Accounts”) and other Raymond James wrap-fee or

fee-based programs (collectively, “Fee-Based Accounts”), which charge an annual fee based on a

percentage of the total assets in an account regardless of the client’s trading activity.




                                                  1
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 2 of 22 PageID 2



        2.     The alleged scheme took advantage of a new proposed regulation – commonly

known as the Fiduciary Rule – which was announced by the Department of Labor (“DOL”) in

April 2015. The purpose of the Fiduciary Rule was to provide additional protection to persons

investing for retirement by expanding the definition of who acted as a fiduciary to broker-dealers

such as Raymond James and their registered representatives.

        3.     The Fiduciary Rule prohibited an advisor from accepting commissions or revenue

sharing on the sale of investments in a retirement account unless the registered representative

complied with the “Best Interests Contract Exemption” (“BICE”). To comply with BICE, a

registered representative had to enter into a contractual agreement stating that the registered

representative would act in the best interest of the client and avoid any misrepresentation of

potential investment options. By complying with BICE, a registered representative could accept

compensation from selling proprietary products, as well as earn money based on commissions

from recommending certain products. However, BICE applied only to commission-based accounts

where a commission is paid on each transaction, not Fee-Based Accounts where an advisor is paid

an annual fixed percentage of the account balance.

        4.     Generally, Raymond James and other large broker-dealers prefer Fee-Based

Accounts because these accounts offer a more predictable, consistently recurring revenue stream

compared to commission-based accounts. Fee-Based Accounts also tend to generate more revenue.

A study by Cerulli Associates found that fee-based assets grew from 26% to 45% of total advisors’

assets between 2008 and 2018. According to that study, in 2008, brokerage/commission assets

were $7.5 trillion, while fee-linked assets were $2.6 trillion. In 2018, brokerage commission-linked

assets had increased nearly 50% to $11.2 trillion, but fee-linked assets had increased by 246% to

$9 trillion.



                                                 2
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 3 of 22 PageID 3



        5.      Prior to the announcement of the Fiduciary Rule, Raymond James was already

encouraging its registered representatives to transition more of its clients to Fee-Based Accounts.

Ironically, the announcement of the Fiduciary Rule, a rule designed to protect investors, provided

Raymond James with an external rationalization to accelerate that transition process based on

compliance with the Fiduciary Rule even though the Company could have just as easily complied

with the Fiduciary Rule without transitioning clients to Fee-Based Accounts. However, Raymond

James would have made less money if its clients stayed in commission-based accounts.

        6.      Raymond James did publicly announce that clients could still maintain

commission-based accounts with the Fiduciary Rule in place. But in reality, Raymond James

encouraged registered representatives to move all clients to Fee-Based Accounts regardless of

whether such accounts were suitable for them. Raymond James and its registered representatives

had the information necessary to make the suitability determination through customer profiles and

account trading history, but instead turned a blind eye to any violations of the Financial Industry

Regulatory Authority (“FINRA”) Rules (including Rule 2111) and its own internal policies

regarding suitability.

        7.      Fee-Based Accounts are not suitable for all investors. Clients who execute few

trades in their accounts because their investment strategy is to buy and hold their assets end up

paying substantially higher fees in a Fee-Based Account than in a commission-based account

despite receiving little in return for those increased fees.

        8.      Before transferring clients from commission-based to Fee-Based Accounts,

Raymond James was required to determine what type of account was most suitable for those

clients. Raymond James uniformly failed to make the required determination. As a result,

Raymond James clients were transferred from commission-based to Fee-Based Accounts for no



                                                   3
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 4 of 22 PageID 4



reason other than to collect additional fees. As a result of this improper practice, Plaintiff and the

Class paid higher fees and received little or no benefit from Raymond James.

       9.      Raymond James was aware its registered representatives were moving clients from

commission-based to Fee-Based Accounts in ever greater numbers yet did nothing but encourage

it. As Raymond James admitted in its Form 10-K for fiscal year ending September 30, 2017 (“2017

Form 10-K”), its “18% revenue growth over fiscal 2016 was largely attributable to growth in

Private Client Group (PCG) fee-based account assets” and its “increase in assets in fiscal year

2017 over the prior year level was due, in part, to clients moving to fee-based alternatives in

response to the recently implemented DOL regulatory changes.” (Emphasis added).

       10.     Raymond James explicitly pointed to the Fiduciary Rule as one of the bases for the

increase in Fee-Based Accounts. In its Form 10-K for fiscal year ending September 30, 2018

(“2018 Form 10-K”), the Company listed “[h]eightened interest in fee-based relationships due to

regulatory environment” as one of its three “Key Performance Drivers” and represented that its

“increase in financial assets under management reflected . . . increased utilization of fee-based

accounts in PCG, with a large influx due to aspects of the now-defunct DOL fiduciary rule.”

(Emphasis added).

       11.     As further evidence that Raymond James failed to have adequate processes and

procedures in place to analyze accounts for suitability, it recently agreed to a $15 million settlement

with the Securities and Exchange Commission (“SEC”) due in part to the unsuitability of its Fee-

Based Accounts for buy-and-hold clients. Specifically, on September 17, 2019, the SEC

announced that it had instituted a settled order against three Raymond James entities for, inter alia,

Raymond James’s failure to perform ongoing reviews of advisory accounts that had no trading

activity for at least one year (i.e., buy-and-hold accounts). According to that order, because



                                                  4
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 5 of 22 PageID 5



Raymond James did not conduct the reviews properly, it failed to determine whether a client’s fee-

based advisory account was suitable.

       12.     In this case, Raymond James owed a duty to its clients under the FINRA Rules,

including Rule 2111, to make sure they were in appropriate accounts. Raymond James breached

that duty by not having processes and procedures in place to determine the suitability of Fee-Based

Accounts before transitioning its commission-based clients into them, or by failing to follow those

procedures.

       13.     After transitioning clients into the managed Fee-Based Accounts, Raymond James

had an ongoing duty to monitor those accounts to insure that Fee Based Accounts were suitable

for its clients. Raymond James breached its duties to its clients by failing to transfer clients out of

the Fee-Based Accounts when those accounts were no longer suitable for the client by not having

processes and procedures in place to determine the suitability of the Fee-Based Accounts after the

transition or failing to follow those procedures.

       14.     As a result of Raymond James’s breach of its duties, Plaintiff and the putative class

paid more in fees and earned less for their retirement than they would have had they simply stayed

in their commission-based accounts.

II.    JURISDICTION AND VENUE

       15.     This Court has original jurisdiction over this action under the Class Action Fairness

Act of 2005. Pursuant to 28 U.S.C. §§ 1332(d)(2) and (6), this Court has original jurisdiction

because the aggregate claims of the putative Class members exceed $5 million, exclusive of

interest and costs. Further, because Raymond James operates from and services customers in over

250 offices across the country (including through at least 150 offices in 30 states other than




                                                    5
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 6 of 22 PageID 6



Florida), Plaintiff, a Texas resident, and a member of the proposed Class, is a citizen of a different

state than Raymond James, which, as alleged below, is a citizen of the State of Florida.

        16.     This Court has personal jurisdiction over Raymond James because it is a Florida

corporation with its principal place of business in Pinellas County, Florida, and it is engaged in

substantial, not isolated activity within this state. Further, the causes of action brought in this

Complaint arise from Raymond James operating, conducting, engaging in, or carrying on a

business or business venture in this state or having an office or agency in this state; and committing

a tortious act within this state.

        17.     Venue is proper in this District pursuant to 28 U.S.C. § 1391 because Raymond

James is subject to personal jurisdiction here and is thus deemed to reside in the District pursuant

to § 1391(c)(2), and because a substantial part of the events or omissions giving rise to the claims

asserted herein occurred in this District

III.    THE PARTIES

        18.     Plaintiff Kimberly Nguyen is a resident of Garland, Texas and has been a Raymond

James client since June 2015. Plaintiff is a “buy and hold” investor who originally opened a

commission-based account with Raymond James in June 2015. In January 2016, Plaintiff’s

Raymond James financial advisor advised her to transfer her assets into a Raymond James fee-

based Freedom Account. Plaintiff executed the Client Agreement and moved her assets with

Raymond James into a Freedom Account. Between 2016 and 2018, Plaintiff paid over $7,432.17

in fees in the Freedom Account – substantially more than she would have paid had her assets stayed

in a commission-based account – but she received no corresponding benefit from Raymond James.

        19.     Defendant Raymond James Financial, Inc. (“RJF”) is an American multinational

independent investment bank and financial services company incorporated in Florida and



                                                  6
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 7 of 22 PageID 7



headquartered in St. Petersburg, Florida. RJF provides asset management, investment advisory

services and financial planning through its Private Client Group (“PCG”) segment. RJF provides

investment advisory and related administrative services to PCG clients through its asset

management services division (“AMS”) and through its wholly-owned subsidiary, defendant

Raymond James Trust, N.A.

IV.    CLASS ALLEGATIONS

       20.      Plaintiff brings this action as a class action pursuant to Federal Rule of Civil

Procedure 23(a) and (b)(3) on behalf of a class consisting of all persons, or their beneficiaries

without limitation, who had their assets at Raymond James moved from commission-based

accounts to a Fee-Based Account during the Class Period and were damaged thereby. Excluded

from the Class are the officers and directors of Raymond James at all relevant times, members of

their immediate families and their legal representatives, heirs, successors or assigns.

       21.     Plaintiff reserves the right to modify or amend the definition of the proposed Class

before the Court determines whether certification is appropriate.

       22.      The Class members are so numerous and geographically dispersed that joinder of

all members is impracticable. The Class is readily definable and is one for which records likely

exist in the files of Raymond James. Record owners and other Class members may be identified

from records maintained by Raymond James or its transfer agent and may be notified of the

pendency of this action by mail, using a form of notice similar to that customarily used in securities

class actions. While the exact number of Class members is unknown to Plaintiff, Raymond James

has reported millions of dollars in increases in asset-based fees while commission-based fees have

decreased during the Class Period. In addition, Raymond James has disclosed that a significant

portion of that increase in assets came from existing clients. For example, Raymond James



                                                  7
 Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 8 of 22 PageID 8



provided in its 2017 Form 10-K that the increase in assets in Fee-Based Accounts was driven by

“clients moving to fee-based alternatives versus traditional transaction-based accounts in response

to the recently implemented DOL regulatory changes.” Accordingly, Plaintiff reasonably believes

there are thousands, if not tens of thousands, of members in the proposed Class.

       23.     Plaintiff’s claims are typical of the claims of the members of the Class as all Class

members are similarly affected by Defendants’ negligence and breach of their fiduciary duties that

are complained of herein.

       24.     Plaintiff will fairly and adequately protect the interests of the members of the Class

and have retained counsel competent and experienced in class action litigation.

       25.     Accordingly, Plaintiff is an adequate representative and will fairly and adequately

protect the interests of the Class Members.

       26.     Plaintiff is not aware of any other pending litigation concerning this controversy

that involves Class Members.

       27.     Common questions of law and fact exist as to all members of the Class and

predominate over any questions solely affecting individual Class members. Among the questions

of law and fact common to the Class are the following:

               (a)    Whether Raymond James breached its duties to the class by failing to

                      employ appropriate supervisory measures to determine the suitability of

                      Fee-Based Accounts before transitioning its clients into those accounts;

               (b)    Whether Raymond James breached its duties to Class members by failing

                      to conduct at least annual reviews to determine whether Fee-Based

                      Accounts continued to be suitable for clients after the transition; and




                                                 8
    Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 9 of 22 PageID 9



                 (c)      To what extent the Class members have sustained damages and the proper

                          measure of damages.

        28.       As further indication of the common questions of law, the agreements signed by

Plaintiff and the other Class members provides that it shall be enforced in accordance with the

laws of the State of Florida.

        29.       A class action is superior to all other available methods for the fair and efficient

adjudication of this controversy as joinder of all members is impracticable. Furthermore, as the

damages suffered by individual Class members may be relatively small, the expense and burden

of individual litigation make it impossible for Class members to individually redress the wrongs

done to them. There will be no difficulty in the management of this action as a class action.

        30.      This forum is particularly desirable for the prosecution of this class action because

Raymond James maintains offices in this District, and presumably maintains many of those

corporate records which are particularly germane to this action here. Raymond James operates

office complexes throughout this District, including in the cities of St. Petersburg and Tampa. As

a result of the foregoing, litigating on a class action basis in this forum will likely decrease the cost

of discovery and prosecution, generally.

        31.       Churning cases1 are adequate for class action treatment when they are based

predominately on common issues of facts relevant to the entire class. Reverse churning, by its

nature, involves a course of conduct more favorable for class treatment than traditional churning

because it occurs when a financial advisor moves a client from a commission-based account into

a Fee-Based Account for the sole purpose of generating fees. Raymond James’s concerted and

uniform movement of commission-based clients into Fee-Based Accounts, all during a specific


1
         Churning is the unlawful practice of executing excessive trades for an investment account by a financial
advisor in order to generate commission from the account.

                                                         9
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 10 of 22 PageID 10



timeframe, and without an appropriate suitability check in place to determine if it was in the best

interest of the client, for the purpose of generating fees, amounts to reverse churning and is well-

suited for class treatment.

             32. Finally, the Class is readily definable and is one for which records likely exist in

the files of Raymond James.

V.     SUMMARY OF COMMON FACTUAL ALLEGATIONS

       A.       The Prohibition Against Reverse Churning

       33.      In both reverse churning and churning, advisors do not act in the best interests of

their clients. However, while churning is where an advisor executes trades in an account simply to

generate commissions, reverse churning is where an advisor generates revenue at a client’s

expense by placing the client’s funds in a managed account where the client pays an annual fee

equal to a percentage of the account balance, then provides very little actual advice, trading, or

account activity in exchange. Therefore, an advisory firm is able to generate more revenue at the

expense of buy-and-hold clients who do not receive any cognizable benefit.

       34.      On July 9, 2012, FINRA – the entity charged with regulating broker-dealers like

Raymond James – formally adopted a rule prohibiting reverse churning. This rule, FINRA Rule

2111 – Suitability, created a duty to ensure that Fee-Based Accounts are only recommended to

those clients for whom they are suitable as such accounts tend to be more expensive for clients

who engage in little to no trading activity. The practice of reverse churning also violates the federal

securities laws. See Geman v. SEC, 334 F.3d 1183 (10th Cir. 2003) (upholding SEC enforcement

action).




                                                  10
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 11 of 22 PageID 11



       B.      Raymond James’s Reverse Churning Scheme to Generate Revenue

       35.     As a broker-dealer, Raymond James is required to comply with FINRA rules,

including FINRA Rule 2010 (mandating that Raymond James obey high standards of commercial

honor and just and equitable principles of trade), FINRA Rule 2111 (mandating that Defendants

have a reasonable basis to believe that a recommendation or investment strategy is suitable for a

customer), and FINRA Rule 3010 (mandating that Defendants establish and maintain a system to

supervise the activities of each registered representative).

       36.     On April 14, 2015, the DOL released a proposed rule which sought to protect

investors’ retirement accounts by expanding the number of persons who were defined as

fiduciaries when providing investment advice (the “Fiduciary Rule”). Prior to the announcement

of the Fiduciary Rule, registered representatives working for broker-dealers such as Raymond

James who were not registered under the Investment Advisor Act of 1940 were not considered

fiduciaries unless they had discretionary control over their clients’ accounts.

       37.      The fiduciary rule expanded the “investment advice fiduciary” definition under the

Employee Retirement Income Security Act of 1974 (“ERISA”) to all financial professionals who

worked with retirement plans or provided retirement planning advice, including registered

representatives. The Fiduciary Rule prohibited an advisor from accepting commissions or revenue

sharing on the sale of investments in a retirement account unless the advisor complied with BICE.

       38.     To comply with BICE, an advisor had to enter into a contractual agreement stating

that the advisor would act in the best interest of the client and avoid any misrepresentation of

potential investment options. By complying with BICE, an advisor could accept compensation

from selling proprietary products, as well as earn money based on commissions from




                                                 11
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 12 of 22 PageID 12



recommending certain products. However, BICE applied only to commission-based accounts, not

Fee-Based Accounts where an advisor is paid an annual fixed percentage of the account balance.

       39.     Prior to the proposed Fiduciary Rule, Raymond James offered retirement account

customers the option of paying commissions on a per-trade basis in their accounts (commission-

based accounts) or having Raymond James manage their account and pay an annual fee equal to a

percentage of the total assets in the account (Fee-Based Accounts). Fee-Based Accounts were and

are more desirable to financial services companies such as Raymond James because the revenue

stream is constant and more predictable than in commission-based accounts, which require active

trading to generate revenue.

       40.     In response to the DOL Fiduciary Rule, Raymond James announced on October 27,

2016 that it would permit its 7,100 brokers to continue to offer both commission-based and Fee-

Based Accounts to clients. During its Q4 2016 Earnings Call with investors, in response to a

question about the DOL Fiduciary Rule, Defendant Reilly said “right now our plans aren’t to

push people -- try to push people or heavily influence them under our fee-based platforms,” and

that “we’ve been very clear from the beginning that our focus has been complying with the rule of

giving the maximum flexibility for our advisors to serve our clients and have clients have choice.

So we fully expect to offer commission-based accounts to the big and comply with the rules.”

       41.     On that call, Reilly also represented that Raymond James was philosophically

committed to giving clients and registered representatives choices regarding Fee-Based or

commission-based accounts, stating that “I think our whole philosophy is to offer kind of products

– roughly flexibility with clients and advisors. And I know that others believe they want to put

them totally on fee-based platform and they are pushing them that way. And then when you do

that you do get some misallocations where you discount. I – we’re not looking to force anyone



                                               12
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 13 of 22 PageID 13



under any platforms . . . our goal isn’t to force someone onto a platform and kind of lower the fees

and induce it.”

       42.        But in reality, Raymond James saw the Fiduciary Rule as an opportunity to move

clients out of commission-based accounts and into Fee-Based Accounts under the guise of

complying with the Fiduciary Rule even though the Company could have complied with the

Fiduciary Rule without transitioning its commission-based clients. The transition of commission-

based accounts to Fee-Based Accounts was doubly beneficial to Raymond James because it

relieved the Company’s financial advisors of the burden of complying with BICE as fiduciaries

and it resulted in increased, steady revenue to the Company.

       43.        For buy-and-hold investors like Plaintiff and the putative class, however, Fee-

Based Accounts were and are not suitable because they typically conducted few, if any, trades in

their accounts and thus incurred few, if any, fees. By encouraging all retirement account customers

to move to Fee-Based Accounts, which charge an annual fee based on a percentage of the total

assets in the account even if the customer typically engaged in few, if any, trades in their account,

Raymond James was able to increase its fees on those accounts for its own benefit without having

to provide a corresponding benefit to the customer.

       44.        FINRA Rule 2111 prohibits Raymond James from disclaiming responsibility for

its suitability obligations or putting the onus of conducting a suitability review on its clients.

Moreover, the SEC has stated that broker-dealers cannot avoid their suitability obligations through

investor disclosures.

       45.        Raymond James further failed to take reasonable measures to ensure the suitability

of Fee-Based Accounts for Plaintiff and the other Class members in violation of the FINRA Rules

and its own internal policies. At a minimum, Raymond James should have required its registered



                                                  13
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 14 of 22 PageID 14



representatives to consider a client’s account activity history, holdings and investment objectives

before recommending any transition to Fee-Based Accounts and to document that recommendation

as well as the basis for it. But Raymond James’s supervisory rules either did not require such a

review and/or documentation or Raymond James failed to enforce its own rules, thereby

effectively approving registered representatives’ actions to move clients into unsuitable accounts.

       46.     Raymond James violated the standard of care expected from similar professionals

in the community under similar circumstances and as proscribed in FINRA Rules 2010, 2111, and

3010, by failing to employ appropriate supervisory measures to determine the suitability of Fee-

Based Accounts for its customers before transitioning them from commission-based accounts.

       47.     Raymond James also violated the standard of care owed to customers after the

customers transferred into the Fee-Based Accounts. Raymond James has a continuing duty to

monitor the accounts and employ appropriate supervisory measures to determine the suitability of

the Fee-Based Accounts after this transition. Upon knowledge and belief, Raymond James does

not have compliance procedures that require annual review of accounts to make sure clients’

accounts are properly invested according to the needs and goals of the client or failed to follow

those procedures.

       48.     Furthermore, Raymond James became a fiduciary to those customers who

transferred into the Fee-Based Accounts because Raymond James had discretion over trading the

assets in the Fee-Based Accounts. Thus, after transitioning customers into the Fee-Based

Accounts, Defendants’ failure to transfer customers out of the Fee-Based Accounts was a breach

of the fiduciary duty Raymond James owed its customers.

       49.     Raymond James knew or should have known that it was benefiting from its

registered representatives’ rule violations and supervisory lapses based on the Company’s own



                                                14
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 15 of 22 PageID 15



disclosures regarding its substantial revenue growth stemming from Fee-Based Accounts which

were opened by existing clients.

       50.       For example, in its financial report for the fourth quarter of fiscal year 2016,

Raymond James announced a significant increase in its Fee-Based Accounts, providing that

“[a]ssets in fee-based accounts ended the quarter at a record $231.0 billion, 29 percent over

September 2015 and 12 percent over June 2016.”

       51.       Then, on April 26, 2017, in its financial report for the second quarter of fiscal year

2017, Raymond James announced that its Private Client Group segment saw an increase in assets

in Fee-Based Accounts of $260.5 billion, representing significant growth of 33% over March 2016

and 8% over December 2016. In its release, Raymond James explained that “[r]ecord quarterly

revenues and client assets in the Asset Management segment were lifted by market appreciation

and increased utilization of fee-based accounts in the Private Client Group segment, which has

accelerated in anticipation of the DOL Fiduciary Rule.”

       52.       This growth was also reflected in Raymond James’s Form 10-Ks, with their 2017

Form 10-K announcing the following:

                “The 18% revenue growth over fiscal 2016 was largely attributable to growth in

                 Private Client Group (PCG) fee-based account assets.”

                “The Asset Management segment produced record net revenues of $487.7 million

                 and record pre-tax income of $171.7 million, increasing 21% and 30% over fiscal

                 2016, respectively. Financial assets under management improved 25% to a record

                 $96.4 billion. The increase in financial assets under management reflected market

                 appreciation and increased utilization of fee-based accounts in PCG, partially in

                 response to the DOL Fiduciary Rule.”


                                                  15
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 16 of 22 PageID 16



           “Macro industry trends and factors such as the partial implementation of the

            Department of Labor’s (DOL) Fiduciary Rule, which accelerated the shift to fee-

            based account utilization, also played a notable part in [Asset Management

            Services’] strong results.”

           “With many advisors deciding to move their smaller accounts to a fee-based

            solution, AMS was well-positioned to manage these accounts through the Freedom

            Foundation platform. This account solution was designed to offer advisors an

            efficient way to diversify smaller accounts with high-quality, professional

            managers, while building the framework for ongoing, multigenerational

            relationships. With the DOL rule as a tailwind, and combined impressive effort by

            the sales and operations teams, the Freedom Foundation platform has raised $1.1

            billion in assets under administration.”

           “Our Asset Management segment benefited from increased fee-based client assets,

            generating a 21% increase in net revenues to $488 million, while pre-tax income

            increased 30% to $172 million. The increase in net revenues primarily reflected

            increases in advisory fee revenues from managed programs and in non-

            discretionary asset-based administration fee revenues as financial assets under

            management in managed programs and assets held in non-discretionary asset-based

            programs increased 25% and 32%, respectively over the prior year level.”

           “PCG assets in fee-based accounts as a percentage of overall PCG assets under

            administration increased compared to September 30, 2016 due, in part, to clients

            moving to fee-based alternatives versus traditional transaction-based accounts in

            response to the recently implemented DOL regulatory changes.”


                                             16
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 17 of 22 PageID 17



                “The increase in assets in fiscal year 2017 over the prior year level was due, in part,

                 to clients moving to fee-based alternatives in response to the recently implemented

                 DOL regulatory changes.”

       53.       Similar statements were made in Raymond James’s 2018 Form 10-K, including:

                “The increase in financial assets under management reflected market appreciation

                 and increased utilization of fee-based accounts in PCG, with a large influx due to

                 aspects of the now-defunct DOL fiduciary rule.”

                Raymond James listing one of its three “Key Performance Drivers” as “Heightened

                 interest in fee-based relationships due to regulatory environment.”

                “Our Asset Management segment benefited from increased fee-based client assets,

                 generating a 21% increase in net revenues to $488 million, while pre-tax income

                 increased 30% to $172 million.”

                “PCG assets in fee-based accounts continued to increase as a percentage of overall

                 PCG assets under administration, representing 48% at September 30, 2018,

                 compared to 45% at September 30, 2017 and 40% at September 30, 2016, due in

                 part to clients moving to fee-based alternatives from traditional transaction-based

                 accounts in response to the regulatory environment.”

                “The increase in assets in fiscal year 2018 over the prior year level was primarily

                 due to market appreciation and to clients moving to fee-based accounts from

                 traditional transaction-based accounts partly in response to regulatory changes.”

       54.       Due to its growth in Fee-Based Accounts, over the relevant time period Raymond

James’s stock has doubled from $41 per share to more than $90 per share.




                                                   17
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 18 of 22 PageID 18



       55.     This growth has allowed Raymond James executives to reap significant benefits.

For example, Raymond James recently gave its CEO Paul Reilly an 8% raise to $13.4 million in

2019 for “strong leadership that resulted in achieving record revenue.”

       56.     Raymond James continues to tout its growth in Fee-Based Accounts, as explained

by Raymond James CFO Paul Shoukry in the Company’s January 23, 2020, earnings call: “when

you look at the 31% year-over-year growth in assets and fee-based accounts, I think everyone has

acknowledged that's among the highest if not the highest in the industry.”

       57.     On June 21, 2018, the U.S. Court of Appeals for the Fifth Circuit officially vacated

the Fiduciary Rule, thus removing Raymond James’s public rational for moving commission-

based clients’ assets into Fee-Based Accounts. However, Raymond James did not then undertake

a review of its Fee-Based Accounts to determine whether – in light of the changed regulatory

environment – any clients should properly be placed back in commission-based accounts. Rather,

Raymond James has continued to reap the windfall it received from Fee-Based Accounts.

       58.     Raymond James’s failure to comply with FINRA Rules, its own internal policies,

and to properly supervise its registered representatives has cost investors millions in excess fees

and lost investment income.

VI.    CLAIMS FOR RELIEF

                                           COUNT I
                                           Negligence
       59.     Plaintiff hereby repeats, realleges and incorporates by reference each and every

allegation contained above as though the same were fully set forth herein.

       60.     As a securities broker dealer, Raymond James owed its customers a duty of care in

accordance with the standard of care used by similar professionals in the community under similar




                                                18
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 19 of 22 PageID 19



circumstances. That includes, but is not limited to, complying with FINRA Rules regarding

suitability and to deal fairly with their clients.

        61.     FINRA rules set forth the standards of care that are expected of broker-dealers such

as Raymond James, including FINRA Rule 2010 (requiring that Defendants obey high standards

of commercial honor and just and equitable principles of trade), FINRA Rule 2111 (requiring that

Defendants have a reasonable basis to believe that a recommendation or investment strategy is

suitable for the customer), and FINRA Rule 3010 (requiring that Defendants establish and

maintain a system to supervise the activities of each registered representative).

        62.     Raymond James breached its duty and the standard of care expected from similar

professionals in the community under similar circumstances and as proscribed in FINRA Rules

2010, 2111, and 3010 by failing to employ appropriate supervisory measures to determine the

suitability of Fee-Based Accounts for its customers before transitioning them from commission-

based accounts.

        63.     After transferring Plaintiff and members of the Class into the Fee-Based Accounts,

Defendants breached its duty and the standard of care expected from similar professionals in the

community under similar circumstances and as proscribed in FINRA Rules 2010, 2111, and 3010

by failing to employ appropriate supervisory measures to determine the suitability of Fee-Based

Accounts after the transition.

        64.     As a direct and proximate result of the foregoing, Plaintiff and members of the

Class have suffered damages.

                                            COUNT II
                                      Breach of Fiduciary Duty
        65.      Plaintiff hereby repeats, realleges and incorporates by reference each and every

allegation contained above as though the same were fully set forth herein.

                                                     19
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 20 of 22 PageID 20



       66.     As a securities broker dealer, Raymond James owed customers a duty of care in

accordance with the standard of care used by similar professionals in the community under similar

circumstances. That includes, but is not limited to, a duty of fair dealing and to act in the best

interests of its customers without regard to its own financial or other interests.

       67.     By taking on the responsibility of discretionarily investing money belonging to

Plaintiff and the other Class members after the transition of their assets into a Fee-Based Account,

Defendants owed them a fiduciary duty.

       68.     Upon transfer to the Fee-Based Accounts, Defendants knew that Plaintiff and the

other Class members entrusted their assets to, and totally relied on the relationship of trust

established with, Raymond James. Defendants thereby intentionally assumed the position of

fiduciaries of Plaintiff’s and the other Class members’ assets at that time.

       69.     Upon transfer to the Fee-Based Accounts, Plaintiff and the other Class members

relied exclusively and without reservation upon the course of dealing and expertise of Raymond

James. In effect, Defendants exercised total discretionary or control authority over the assets

Plaintiff and the other Class members had in the Fee-Based Accounts.

       70.     The fiduciary duty owed to Plaintiff and the other Class members by Defendants

required Raymond James to manage the accounts of Plaintiff and the other Class members as

dictated by their needs and objectives, to ensure that the investment strategy applied to their assets

was reasonably suitable for them, and to act impartial and refrain from self-dealing.

       71.     All of the foregoing fiduciary duties have been breached by Defendants by virtue

of Defendants’ failure to transfer Plaintiff and the other Class members out of the Fee-Based

Accounts, and said breaches directly and proximately caused Plaintiff and the other Class members

to suffer substantial damages for which Plaintiff prays for relief, full restitution of all losses,



                                                 20
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 21 of 22 PageID 21



punitive damages, and recovery of all costs and expenses, including reasonable attorneys’ fees, for

herself and on behalf of the Class.

VII.    PRAYER FOR RELIEF

        WHEREFORE, Plaintiff prays for relief and judgment as follows:

        A.      Determining and certifying this action as a proper class action, appointing Plaintiff

                as class representative, and appointing her counsel as Class Counsel pursuant to

                Federal Rule of Civil Procedure 23;

        B.      Declaring that Raymond James was negligent;

        C.      Declaring that Raymond James breached its fiduciary duties;

        D.      Awarding compensatory damages in favor of Plaintiff and the Class against

                Raymond James for damages sustained as a result of its wrongdoing, in an amount

                to be proven at trial;

        E.      Awarding all appropriate relief, including actual damages, statutory damages,

                double damages, treble damages, punitive damages, consequential damages,

                restitution, disgorgement, and any other appropriate compensatory, equitable, or

                exemplary relief;

        F.      Awarding Plaintiff and the Class pre-judgment and post-judgment interest as well

                as reasonable attorneys’ fees, costs and expenses incurred in this action; and

        G.      Awarding such other relief as the Court may deem just and proper.

IX.     JURY DEMAND

        Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff hereby demands a trial by jury

as to all claims in this action.




                                                 21
Case 8:20-cv-00195-JSM-AAS Document 1 Filed 01/24/20 Page 22 of 22 PageID 22




Dated: January 24, 2020

                                      MANDELBAUM SALSBURG P.C.

                                      /s/ Steven W. Teppler
                                      Steven W. Teppler, Trial Counsel
                                      Florida Bar No. 0014787
                                      11891 US Highway One, Suite 100
                                      North Palm Beach, FL 33408
                                      Phone: 561-328-4617
                                      Fax: 561-214-4130
                                      Email: steppler@lawfirm.ms

                                      Jordan S. Coley
                                      Florida Bar No. 0102367
                                      FRANKLIN D. AZAR & ASSOCIATES, P.C.
                                      6161 South Syracuse Way, Suite 200
                                      Greenwood Village, CO 80111
                                      Telephone: (303) 757-3300
                                      Fax: (720) 213-5131
                                      Email: coleyj@fdazar.com

                                      Attorneys for Plaintiff and the Class




                                     22
